Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose 
a computing system, comprising: a receiving module configured to receive a transport request associated with transport from an origin to a destination using a vehicle and receive a V2G energy request associated with providing charge from the vehicle to source equipment at a charging location; a transport module configured to determine a first numerical value associated with remuneration for the transport; a charging module configured to determine a second numerical value associated with remuneration for providing the charge; and a grant module configured to: compare the first numerical value associated with the transport request to the second numerical value associated with the V2G energy request, and grant the transport request or the V2G energy request based on the comparison. These limitations are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goel et al. disclose a request for transport services that identifies a rider, an origin, and a destination is received from a client device but fail to specifically disclose that there is a grant module configured to compare a first numerical value associated with a transport request to a second numerical value associated with a vehicle to grid (V2G) energy request and to grant the transport request of the V2G energy request based on the comparison.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661